Citation Nr: 0117547	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of L2-L3, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran had active duty from January 1978 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, by the 
Boise, Idaho Regional Office (RO), which denied the veteran's 
claim for an increased rating for his service-connected 
residuals of a fracture of L2-L3.  The veteran filed a timely 
appeal, and the case was referred to the Board for 
resolution.  In April 1998, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
received back at the Board in December 1998.  

On March 29, 1999, the Board entered a decision that denied 
the veteran's claim of entitlement to a rating in excess of 
20 percent for residuals of a fracture of L2-L3.  For the 
reasons explained below, that Board decision is vacated.  


FINDING OF FACT

1.  The Board issued a remand as to this appeal on April 20, 
1998, in order to accord the veteran a VA compensation 
examination.  

2.  On a computer printout sheet dated December 17, 1998, it 
was noted that the veteran failed to report for a spine 
examination; a handwritten note indicated "checked address 
used, and it is correct."  

3.  On March 29, 1999, the Board issued a decision denying a 
claim for an increased rating for residuals of a fracture of 
L2-L3, based on a finding that the veteran failed to report 
for a scheduled VA examination without good cause.  

4.  A review of the record reflects that a VA compensation 
examination was conducted on September 16, 1998, was of 
record, and was in control of VA, but was not addressed in 
the March 29, 1999 Board decision; the failure to consider 
this evidence constitutes a denial of due process.  


CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's decision, dated March 29, 1999, which 
denied his claim for a rating in excess of 20 percent for 
residuals of fracture of L2-L3, is vacated.  38 U.S.C.A. 
§ 7104 (West 1991); C.F.R. § 20.904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in April 1998, the Board remanded the case to 
the RO for further evidentiary development.  Among other 
things, the RO was directed to schedule the veteran for VA 
examinations by an orthopedic surgeon and a neurologist, in 
order to determine the nature and severity of the residuals 
of his service-connected residuals of a fracture of L2-L3.  
On a computer printout sheet dated December 17, 1998, it was 
noted that the veteran failed to report for a spine 
examination; a handwritten note indicated "checked address 
used, and it is correct."  In December 1998, the RO returned 
the case to the Board.  

In a decision dated March 29, 1999, the Board denied the 
veteran's claim for an increased rating for residuals of a 
fracture of L2-L3, based on a finding that the veteran failed 
to report for a scheduled VA examination without good cause.  
38 C.F.R. § 3.655.  The Board noted that the examination, 
scheduled for September 1998, was necessary to determine the 
nature and severity of the veteran's service-connected 
residuals of a fracture of L2-L3, to include a determination 
as to whether he had any functional loss due to pain or 
flare-ups.  

However, after the Board's decision was returned to the RO, 
it was noted that the veteran did in fact report for and 
underwent a VA compensation examination on September 16, 
1998; in fact, another VA examination was conducted and added 
to the record in June 1999.  A supplemental statement of the 
case, considering the additional evidence, was issued in 
January 2001.  The RO determined that the appeal addressed in 
the aforementioned Board decision was still active; however, 
based on the current evidence of record, it confirmed and 
continued its previous denial of the veteran's claim for an 
increased rating for his back disorder.  The case was then 
returned to the Board for further appellate consideration in 
May 2001.  In essence, the facts show that the veteran was 
denied due process when the Board denied the appeal without 
the opportunity to consider additional evidence from the 
September 16, 1998 examination report.  

VA regulation provides that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or upon the Board's own 
motion, when the appellant was denied due process.  38 C.F.R. 
§ 20.904 (2000).  Therefore, in order to assure due process 
of law and to afford the veteran every equitable 
consideration, the Board's decision of March 29, 1999 is 
hereby vacated.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.904.  Accordingly, a new decision will be entered by the 
Board as though the March 29, 1999 decision had not been 
made.  


ORDER

The Board's decision of March 29, 1999 is hereby vacated.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacate decision does not constitute a decision of the Board 
on the merits of your appeal.  


